Citation Nr: 0412213	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  00-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease (CAD), status-post coronary artery bypass grafts 
(CABG) with a history of hypertension, currently rated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	K. Scott Stapp, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 
INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 60 percent for the veteran's CAD.  The 
Board initially remanded the case to the RO in September 2001 
for additional development.  The case was before the Board 
again in August 2002 at which time the Board's development 
team conducted additional development of the claim pursuant 
to its authority under 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) which 
authorized the Board to review evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Upon 
receipt of the additional evidence, the Board remanded the 
case again to the RO in July 2003 for review of the evidence 
obtained by the Board.  The RO has reviewed the evidence, 
continued the denial, issued a Supplemental Statement of the 
Case (SSOC), and returned the case to the Board for further 
appellate review.

The Board notes that the veteran has claimed an inability to 
work due to his service connected CAD.  The Board refers to 
the RO a claim for a total disability rating due to 
individual unemployability due to service connected 
disability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).


FINDINGS OF FACT

The veteran's CAD, status-post CABG with a history of 
hypertension, is manifested by an estimated workload capacity 
of 4 metabolic equivalents (METS), a left ejection fraction 
of 50-55% and stable hypertension with no history or evidence 
of congestive heart failure (CHF).


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for CAD, 
status-post CABG with a history of hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.104, Diagnostic Code 7005 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for his 
service connected CAD.  Initially, the Board notes that the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) are applicable to the claim on appeal.  Among other 
things, the VCAA provisions expand VA's notice and duty to 
assist requirements in the development of a claim.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  The CAVC also held that the 
section 5103 notice requirements apply to claims to reopen.  
Quartuccio, 16 Vet. App. at 187.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in December 
1998 which is prior to enactment of the VCAA on November 9, 
2000.  By letter dated November 25, 2002, the Board provided 
the veteran and his attorney notice that VA would be 
providing him medical examination as necessary to 
substantiate his claim.  By letter dated September 23, 2003, 
the RO provided the veteran and his attorney a VCAA letter 
advising them of the type(s) of evidence and information 
deemed necessary to substantiate the claim as well as the 
relative duties on the part of the claimant and VA in 
developing the claim.  The initial Statement of the Case 
(SOC) and subsequent Supplemental Statements of the Case 
(SSOC) advised the veteran and his attorney of the applicable 
law and regulations pertaining to his claim.  As evidenced by 
a January 12, 2000 correspondence from the veteran's attorney 
to the veteran's private physician, the veteran and his 
counsel are clearly aware of the types of evidence and/or 
information necessary to substantiate the claim.  Based upon 
the above, the Board finds that the content requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for this veteran to overcome.  See Pelegrini, 17 
Vet. App. at 421.  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and has done so with the 
assistance of his counsel.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, and deprive 
the veteran of his right to timely seek redress before a 
court of superior jurisdiction, if he deemed appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all summarily remanded, would add to the backlog of cases 
to be adjudicated by VA and increase the "wait in line" by 
this appellant, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103, 
particularly since the veteran has indicated all available 
evidence has been submitted and, as evidenced by a January 
12, 2000 letter from his counsel, that his counsel has amply 
demonstrated an understanding of the evidentiary requirements 
and burden of proof in this case.

As such, the Board finds no basis for concluding that harmful 
error has occurred to this claimant because he a VCAA notice 
after an initial adverse AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  See also 38 C.F.R. § 20.1102 
(2003) (an error or defect by the Board which does not affect 
the merits of the issue or the substantive rights of a 
claimant will be considered harmless error and not a basis 
for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records are of file and the 
RO has obtained all available VA and private clinic records 
as well as a Social Security Administration (SSA) 
determination.  The veteran's counsel has requested 
statements of severity of the veteran's current service 
connected condition from his private physician and submitted 
them to the record for review.  There are no outstanding 
requests to obtain any other relevant records that are both 
identified and available.  Furthermore, the Board has 
provided several medical examinations during the time period 
and the most recent report, dated December 2002, contains all 
necessary findings to fully review the claim under the 
applicable schedular criteria.  The subsequent VA clinic and 
private records obtained to not suggest an increase in 
disability under the schedular criteria since the last VA 
examination so as to warrant any additional development.  

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA duty to provide notice and assistance has been 
satisfied in this case.

Historically, the veteran was granted entitlement to service 
connection for essential hypertension by means of an RO 
rating decision dated April 1948 with an initial 
noncompensable rating assigned.  Based upon clinic findings 
of diastolic blood pressure readings ranging from 90 to 100, 
a 10 percent rating was established by RO rating decision 
dated September 1975.

In pertinent part, a December 1987 SSA decision determined 
that the veteran had become disabled due to severe 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of both knees as of March 1, 1986.

In April 1989, the veteran was admitted to the Ochsner Clinic 
of Baton Rouge with a picture of unstable angina.  He 
subsequently underwent 5-vessel aortocoronary bypass graft 
surgery.  A July 1989 RO decision granted service connection 
for CAD, assigned a temporary convalescent rating, and 
increased the schedular evaluation for coronary artery 
disease with aortocoronary bypass graft times 5 and history 
of hypertension to 30 percent disabling.

Private medical records next include notations that the 
veteran was doing fine after his surgery with a resumptions 
of his routine daily chores without difficulties.  A February 
1990 electrocardiogram (ECG or EKG) was significant for sinus 
bradycardia and left atrial enlargement.  A chest x-ray at 
that time was interpreted as showing probable mild left 
ventricular prominence.  He was given diagnoses of CAD, 
status post bypass surgery with no evidence of ischemia and 
mild hypertension with a blood pressure reading of 128/90.

VA examination in May 1990 reflected the veteran's report of 
dyspnea on exertion, orthopnea, paroxysmal nocturnal dyspnea 
(PND) and pedal edema.  He denied symptoms of chest pain 
since his surgery.  His physical examination revealed normal 
rate and rhythm of the heart without heave.  He had blood 
pressure readings of 148/92, 144/82 and 132/90.  An exercise 
test was not performed due to his previous surgery.  A chest 
x-ray examination was interpreted as showing a normal size 
heart with no acute abnormality.  An ECG was deemed normal.  
He was given diagnoses of status post CABG with 
arteriosclerotic cardiovascular disease (ASCVD) and 
questionable (?) congestive heart failure (CHF).

Private medical records reveal that a thallium graded 
exercise test (GXT) performed in January 1991 was deemed 
normal without complaint of angina or shortness of breath.  
An April 1991 record noted that the veteran was on Ecotrin, 
Lopressor and Eqiunal.  He had a blood pressure reading of 
124/86 and normal sinus rhythm with non-specific ST T wave 
abnormality.  A May 1991 VA clinic record noted his complaint 
of only rare instances of chest pain relieved by 
nitroglycerin (NTG).  In July 1992, he voiced complaint of 
frequent chest pain which was assessed as CAD with unstable 
angina.  

VA examination in November 1992 reflected his report of 
increased frequency of substernal chest pain, relieved by 
NTG, and reduced in frequency with a Nitropatch.  With 
limiting of his activity, he could walk approximately 25 feet 
without chest pain.  However, he was unable to walk up steps 
due to chest pain and his activity was markedly limited.  He 
described an instance of night awakening due to shortness of 
breath and chest pain.  He used about 6 NTG tablets a week.  
On examination, he had a blood pressure reading of 150/96.  
He was not exercised due to chest pain associated with 
exertion.  He had regular heart rate and rhythm with a Grade 
II/VI aortic systolic murmur.  No bruits were heard over the 
carotids.  A chest x-ray examination revealed no acute 
cardiopulmonary disease or real significant interval change 
since exam in April 1991.  He was given a diagnosis of status 
post CABG arteriosclerotic heart disease with angina, Class 
III under New York Heart Association Guidelines.

On VA examination in January 1993, the veteran reported an 
inability to use his exercise bicycle for more than 3 minutes 
due to shortness of breath and chest pain.  He used a 
Nitropatch daily, and NTG tablets as needed.  His physical 
examination demonstrated a blood pressure of 166/122 with 
regular hearing sounds and no murmur.  His venous jugular 
distension (JVD) was flat.  There was no edema.  His 
diagnoses included hypertensive cardiovascular disease, and 
status post CABG with stable angina.

By means of a rating decision dated March 1993, the RO 
increased the evaluation for the veteran's coronary artery 
disease status CABG and history of hypertension to 60 percent 
disabling.

Thereafter, the veteran's VA clinic records include the 
veteran's March 1994 report of the absence of chest pain for 
a 7-month duration.  He was given an impression that his CAD 
was essentially asymptomatic.  He again denied symptoms of 
chest pain in October 1994.

VA general examination in March 1995 included the veteran's 
report of physical inactivity due to orthopedic conditions.  
His physical examinations included a blood pressure reading 
of 176/120 on the right arm and 156/106 on the left arm.  His 
point of maximal impulse (PMI) was not displaced.  His heart 
sounds were regular with no murmur.  His hypertension was 
deemed in poor control.  His diagnoses included moderately 
severe and poorly controlled hypertension.

The veteran's VA clinic records reveal a report of 
palpitations and feeling of heart weakness in October 1995.  
He complained of chest pain in November 1995.  In May 1996, 
he reported more frequent episodes of chest pain with 
shortness of breath.  At that time, he was given an 
assessment of CAD status post CABG with stable Class II 
angina.  The next month he reported an inability to walk on 
his treadmill due to knee pain and shortness of breath.  He 
had continued complaint of intermittent palpitations in 1997. 

The veteran filed his claim on appeal by means of a VA Form 
21-4138 filing received on June 17, 1998.  A September 1998 
ECG, conducted at The University of Alabama at Birmingham, 
was interpreted as abnormal with sinus bradycardia and ST & T 
wave abnormality with consideration of anterolateral 
ischemia.

On VA heart examination, dated September 1998, the veteran 
primarily complained of daily episodes of irregular 
heartbeats associated with palpitations and shortness of 
breath.  His use of extra medication controlled his symptoms.  
His medications included Colace, Motrin, Metaprolol twice a 
day and 1/2 tablet as needed for palpitations, an NTG patch and 
use of sublingual tablets as needed, potassium, Lozol every 
day for hypertension, and Mevacor for hypercholesterolemia.  
On physical examination, he had a blood pressure reading of 
160/100.  His jugular venous distension was flat, his 
carotids were equal and thyroid was not enlarged.  His PMI 
was not displaced, and heart sounds were regular.  There was 
no edema of the legs.  An echocardiogram revealed left 
ventricular hypertrophy with normal ejection fraction.  An 
EKG was abnormal with lateral wall ischemia changes.  A chest 
x-ray was significant only for post-operative CABG changes.  
He was given diagnoses of essential hypertension, CAD, stable 
angina and no clinical or radiological evidence of CHF.

An October 1998 echocardiogram, conducted at The University 
of Alabama at Birmingham, revealed left ventricular 
hypertrophy, a dilated right ventricle, right ventricular 
hypertrophy, normal right and left ejection fractions, mild 
mitral regurgitation and trivial tricuspid regurgitation.

VA clinic records next record the veteran's November 1998 
complaint of episodic palpitations absent angina.  He had a 
fair energy level, but was having difficulty dressing due to 
joint pain.

In response to a January 12, 2000 letter from the veteran's 
counsel on whether the veteran met the schedular requirements 
for a 100 percent rating, the veteran's private cardiologist, 
Vera Bittner, M.D., provided the following assessment of the 
veteran's cardiac status:

"[The veteran] is disabled on the basis of 
arthritis, not due to cardiac problems.  His 
IHD (ischemic heart disease) is stable and he 
has no CHF."  (Emphasis original).

In August 2000, the veteran and his spouse appeared and 
testified before the RO regarding the nature and severity of 
his service connected CAD.  The veteran noted that he was 
taking numerous medications for his heart condition, to 
include potassium chloride, Simvastatin, folic acid, 
Metoprolol, Lopressor, and Zocor.  He claimed an inability to 
work due to his CAD with shortness of breath on minimal 
exertion.  He was having difficulty controlling his 
hypertension and symptoms of heart skipping.  He was highly 
dependent upon a timely taking of medication to control his 
symptoms.  His wife testified that his inactivity was not due 
solely to his arthritic condition and was partly due to his 
shortness of breath.  He no longer performed daily chores on 
their farm.

VA clinic records in December 2000 recorded the veteran's 
complaint of nocturnal and exertional dyspnea.  He reported 
he would be in really good shape if he did not have joint 
problems.  His physical examination at that time resulted in 
impressions of CAD with stable angina, intermittent 
palpitations better on reduced caffeine, and well-controlled 
hypertension.  He voiced continued complaint of palpitations 
and dyspnea in 2001.  A chest x-ray examination in January 
2002 was negative for acute cardiopulmonary disease.

In April 2002, the veteran underwent VA heart examination 
with benefit of review of the claims folder.  At that time, 
he denied recent angina, palpitations, syncope, edema, or 
paroxysmal nocturnal dyspnea.  He did report dyspnea on 
exertion walking less than 400 yards.  He slept on a 
recliner.  His current medications included Lopressor, 
potassium supplement, Zocor, Aspirin and NTG patch.  He 
underwent a Holter monitoring within the last six months, but 
the results were not of record.  He did not have a stress 
test since his bypass surgery.  On examination, he was 
comfortable but slow in movements.  He had a blood pressure 
reading of 141/84.  There was no JVD or edema.  His distal 
impulses were intact.  He had a decreased right carotid 
impulse, but no bruit.  His chest examination revealed good 
air bilaterally with no adventitious sounds.  His 
cardiovascular examination revealed no heaves, an S4 gallop, 
no S3 and no murmurs.  An ECG revealed a sinus rate of 63 
beats per minute with a few ventricular ectopic beats.  He 
had a left atrial enlargement with minor IVCD and nonspecific 
ST in the lateral leads and left axis deviation.  He was 
given diagnoses of known CAD with no clinical evidence of CHF 
and functional class around 3, and controlled hypertension.  
His METS were estimated to be between 2-5.

The veteran underwent another VA heart examination in 
December 2002.  At this time, he voiced additional complaint 
that his medications were making him weak.  The examiner's 
review of the veteran's heart condition is as follows:

Further evaluation shows that [the] veteran has been 
suffering from back pain that radiates to the right 
leg.  The back pain is aggravated by any kind of 
activity.  Also he suffers from knee pain.  The 
veteran underwent a right knee arthroscopy and he 
may need a right knee replacement in the near 
future.  He has already had the left knee replaced.  
The veteran also gets some chest pain when he walks 
around and gets short of breath easily.  The veteran 
mostly uses the nitro patch.  He does not use any 
Nitroglycerin.  The last time he used Nitroglycerin 
was six months ago.  The Nitroglycerin gives him a 
terrible headache.  The veteran's standing is also 
restricted because of the knee and back pain.  He 
stumbles and he feels dizzy.  The most he can walk 
is for a few minutes in the yard.  He has to sit 
down and rest in between.  The veteran also has 
difficulty with his balance.  He also has a ringing 
in his ears.  The veteran quit driving one to two 
years ago.  His wife does the driving.  It is hard 
for the veteran to go to church.  He usually goes to 
church through the back door where he can go up the 
steps with the help of the side rail.  It is hard 
for him to go shopping; mostly he sits in the car.  
The veteran has been followed at the Tuscaloosa VA 
Medical Center every three to four months.  He goes 
to UAB every six months with Dr. Beckner for follow-
up of his heart.  

The veteran has no history of congestive heart 
failure.  There is no history of syncope.  The 
veteran denies any kind of swelling in his legs.  
The wife accompanied him for the examination.  He 
denies any kind of complications of the heart.  
There is no history of heart failure.  He has not 
had any hospitalization after the bypass operation 
except for the knee surgery.

The veteran has been increasingly getting weak.  It 
is hard for him to get around, even to shave.  He 
has to sit down to shave because standing wears him 
out.  It is hard for him to get in and out of the 
tub bath because of the knee problem.  Mostly he 
takes a shower by standing up.  The veteran also has 
a walker at home.  He uses the walker to get around.  
He does not use a walking cane because it is hard 
for him to grip the walking cane because of the 
arthritis of his hands.

On physical examination, the veteran walked slowly with an 
unsteady gait.  He was well developed and nourished.  He had 
a blood pressure reading of 166/86.  His carotids were equal 
with no bruits noted.  His PMI was not displaced, heart 
sounds were regular and lungs were clear.  There was no edema 
or tenderness of the extremities.  A 24-hour Holter monitor 
was significant for frequent, unifocal PVC's and sinus 
rhythm.  An ECG demonstrated normal sinus rhythm with 
occasional premature ventricular complexes, and ST & T wave 
abnormality with consideration of lateral ischemia.  A chest 
x-ray examination revealed normal heart size and 
hemodynamics.  The examiner provided the following commentary 
on the MET'S:

Veteran unable to perform stress test due to 
dyspnea on exertion, tires easily, and 
bilateral knee surgery.  Stumbles easily.  
Fall risk.  Unable to stand long enough to 
shave, has to sit down and shave.  Mets by 
physical activity = 4.

Private clinical records next reveal that the veteran was 
admitted to the DCH Regional Medical Center in October 2003 
due to two aching episodes of aching, precordial chest pain 
that was responsive to NTG.  He reported working on a farm 
and not having similar symptoms since his CABG years earlier.  
He was stable on his first night of admission with an EKG 
showing sinus rhythm with non-specific ST T change.  His 
myocardial infarction (MI) profiles were negative.  He 
subsequently underwent catheter studies due to unstable 
angina suspect for a 


progression of ischemic disease.  The operation report 
included the following findings and impressions:

ANGIOGRAPHIC FINDINGS
1.		Left ventriculography
A.		The left ventricular cavity is normal in 
size and left ventricular function was normal 
with ejection fraction of 50 to 55%
2.		Coronary arteriography
A.		The left main coronary artery was small 
and free of disease.
B.		The left anterior descending coronary 
artery was occluded after the origin of a very 
small diagonal branch.  The internal mammary 
graft placed to the LAD is patent and free of 
disease.  A separate vein graft placed 
proximally to a diagonal branch was 
demonstrated to be occluded at the aorta.
C.		The circumflex coronary artery was 
totally occluded.  The vein graft placed in the 
marginal branch was open but contained severe 
disease with a 90% proximal stenosis and a 95% 
stenosis in the mid vessel followed by 50 to 
60% narrowing.  The marginal branch was free of 
disease beyond the insertion site.
D.		The right coronary artery was a dominant 
vessel and it contained a critical 98% stenosis 
in the proximal vessel with irregularities in 
the large distal vessel.  The vein graft placed 
to the right coronary artery was occluded.
3.		Coronary angiography after balloon 
angioplasty and stent.
A.  After balloon angioplasty and stent, the 
right coronary artery was widely patent and the 
severe 98% proximal right coronary stenosis was 
reduced to no visible narrowing with 
complication.

SUMMARY:
1.		Mild elevation of the left ventricular 
end-diastolic pressure.
2.		Normal left ventricular size with normal 
wall motion and ejection fraction.
3.		Severe coronary artery disease with 
total occlusion of the native coronary 
arteries.
4.		The internal mammary artery graft placed 
to LAD is patent and free of disease.
5.		A vein graft placed presumably to a 
diagonal branch was occluded at the aorta.
6.		Vein graft placed to the circumflex 
marginal branch was open with severe stenotic 
lesion of 90% and 98% in the proximal mid 
vessel respectively.
7.		The vein graft placed to the right 
coronary artery was occluded.
8.		A severe stenosis in the proximal right 
coronary artery was treated with balloon 
angioplasty and a 3.5 mm wide, 23 mm long stent 
with excellent result.

IMPRESSION:

1.		Severe three vessel coronary artery 
disease with normal left ventricular function.
2.		Status post aorto-coronary bypass 
grafting with patent internal mammary artery 
graft to LAD, totally occluded vein graft to 
right coronary artery and total occlusion of 
another graft presumably to a diagonal branch 
and patent but severely obstructive vein graft 
to marginal graft.
3.		Successful angioplasty and stenting of a 
critical stenosis in the proximal segment of the 
native right coronary artery.

A follow-up visitation by the veteran later that month 
indicated that he was doing well with complaint limited to 
some weakness, but no chest pain.

A November 2003 letter from Dr. Bittner to the veteran's 
attorney provided the following assessment of the veteran's 
cardiac status:

You requested a letter regarding [the 
veteran's] ability to work or "perform any 
activity."  The patient is 78 years old and 
has ischemic heart disease, high cholesterol, 
hyperhomocysteinemia, severe arthritis and 
diabetes.  As I previously indicated to you on 
1/14/00, he is disabled from his arthritis, not 
his cardiac condition.  Given his age and 
multiple medical problems, gainful employment 
is clearly out of the question.

A December 2003 VA clinic record noted the veteran to be 
ambulating without difficulty with denials of cough, 
shortness of breath, and no report of palpitation or chest 
pain.  His physical examination at that time revealed a 
clinically clear chest, regular heart rhythm with S1 and S2, 
but not S3 or murmur.  He had positive pulses with no edema.  
His hypertension was noted to be in good control.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  See also 
38 C.F.R. § 4.3 (2003).  The Board has considered all the 
evidence of record, but has reported only the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under VA's Schedule for Rating Disabilities, the veteran's 
current 60 percent rating under Diagnostic Code 7005 
contemplates more than one episode of acute congestive 
failure in the past year, or a workload greater than 3 
metabolic equivalent (METS) but not greater than 5 METS which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating would be warranted 
for chronic congestive heart failure, or a workload of 3 METS 
or less which results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  For VA purposes, one MET 
is defined as the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  Id. at Note 2.

The evidence in this case shows that the veteran holds 
current diagnoses of CAD, status post CABG, and hypertension.  
His CABG was performed in 1989 with balloon angioplasty and 
stent placement performed in October 2003.  His private and 
VA clinical work-ups have demonstrated a left ventricular 
ejection fraction of 50-55% without history or evidence of 
CHF.  A thallium graded exercise test was last performed in 
January 1991 with normal results, but VA examiners have 
hesitated to perform such a test due to the previous history 
of CABG.  In April 2002, a VA examiner estimated the 
veteran's workload capacity to be between 2-5 METS which was 
not supported by reference to specific examples, as required 
by 38 C.F.R. § 4.104, Note (2).  As a result, this 
examination report was returned as inadequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2003).  Another VA 
examination in December 2002 conducted a thorough review of 
the veteran's exercise capacity, and provided an estimation 
of a workload capacity of 4 METS with reference to specific 
examples.  The Board finds the December 2002 MET estimation 
as more thoroughly performed and more probative regarding the 
current severity of symptoms.  It is also consistent with Dr. 
Bittner's assessment that the veteran was not disabled due to 
his cardiac condition, and the October 2003 admission record 
from DCH Regional Medical Center noting that the veteran was 
working on a farm.  The preponderance of the evidence, 
therefore, establishes that the veteran has an estimated 
workload capacity of 4 METS.  As the veteran does not meet 
the criteria for a rating in excess of 60 percent for his 
CAD, the claim must be denied.

In summary, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's CAD, status-post 
CABG with a history of hypertension, is manifested by an 
estimated workload capacity of 4 METS, a left ejection 
fraction of 50-55% and stable hypertension with no history or 
evidence of CHF.  In so holding, the Board has considered the 
veteran as competent to speak to his symptoms and limitations 
due to his CAD.  The Board finds more probative, however, the 
laboratory results and medical opinions of record as being 
determinative to his current state of disability.  There is 
no doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  As noted by Dr. Bittner, the 
veteran is primarily disabled on the basis of arthritis of 
the joints, and not his cardiac condition.  There is no 
evidence the veteran has missed any significant amount of 
work time due to his CAD and, beyond the recent angioplasty 
and stent placement, he has not required any hospitalizations 
during the appeal period.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).


ORDER

A rating in excess of 60 percent for CAD, status-post CABG 
with a history of hypertension is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



